Citation Nr: 0620767	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  00-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for osteitis deformans, 
referred to as Paget's disease.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from October 
1972 to July 1974 and a total of 25 years, five months, and 
three days of active duty service.

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Phoenix, Arizona Regional Office 
(RO).

The issue on appeal was originally before the Board in 
September 2001 at which time the claim was denied.  The 
September 2001 Board decision was vacated by a subsequent 
Board decision dated in July 2003.  The Board also remanded 
the issue on appeal back to the RO for additional evidentiary 
development in second decision also dated in July 2003.  In 
June 2004, the Board reopened the veteran's claim for service 
connection.  The June 2004 Board decision also again remanded 
the issue on appeal back to the RO in order to ensure VCAA 
compliance and to make certain that the veteran received an 
appropriate VA examination to determine the nature, extent 
and etiology of his disease.


FINDING OF FACT

The veteran has a current diagnosis of Paget's disease that 
has been shown to be etiologically related to service.


CONCLUSION OF LAW

Paget's disease was incurred in service.  38 U.S.C.A. § 1110, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including osteitis 
deformans (Paget's disease), when manifested to a compensable 
degree within the initial post-service year.  38 C.F.R. §§ 
3.307, 3.309(a).

The veteran submitted his original claim of entitlement to 
service connection for Paget's disease in June 1996.  He 
stated that the disability possibly existed prior to 1968, 
and that it was diagnosed in 1978. 

Service medical records from January 1968 indicate that the 
veteran presented for periodontal evaluation.  There was no 
history of either physical or dental distress.  It was noted 
that full mouth radiographs revealed areas of central 
radiolucency bilaterally in both the maxilla and mandible. 

X-rays were taken of both hands and the mandible in February 
1968.  The X-ray of the hands showed, in part, that there 
were no bony changes suggestive of hyperparathyroidism.  On 
the head of the left thumb metacarpal there was a cystic 
erosion, and both thumbs were found to be rather sharply 
flexed at the metacarpal phalangeal joint.  Also, the right 
thumb was extended at the proximal interphalangeal joint.  
Moreover, there was a soft tissue foreign body adjacent to 
the head of the metacarpal of the index finger of the right 
hand.  There was also a small bony fragment which it was 
opined might be a residual from an avulsion fracture of the 
head of the third metacarpal of the left hand.  X-rays of the 
mandible were interpreted as revealing some degree of 
decreased bony density as a result of extraction of teeth.  
Some lamina dura was noted along one of the molars of the 
upper jaw.

The report of the December 1973 service retirement 
examination indicates that clinical evaluation was normal 
with the exception of the presence of multiple tattoos.  The 
only defect noted was defective vision.

Private medical records reveal that the veteran was 
hospitalized from June to July 1978 for a neoplasm on the 
proximal phalanx of the left index finger.  Surgery was 
performed.

A private bone scan conducted in August 1978 was interpreted 
as revealing multiple areas of increased activity involving 
the skull, mandible, maxilla, vertebral body, and the left 
hip.  Differential diagnoses were reported as metastases, 
myeloma, Paget's disease, lymphoma or leukemia, fibrous 
dysplasia, or unusual inflammatory diseases.

VA outpatient treatment records dated in April 1991 include 
the results of a bone scan showing, in part, Paget's 
involvement in multiple sites of the skeleton.

A May 1995 private bone scan was interpreted as revealing 
Paget's disease.  The disease was present in multiple sites 
of the skeleton, including the skull, mandible, left scapula, 
left femur, left patella, left tibia, right tibia, T9/T10, L1 
and L2, L4 and L4, and the pelvis.

The report of a July 1996 VA examination of the bones 
included an impression of Paget's disease involving the 
entire spine, the skull, the mandible, the hips, the right 
hand (principally the index finger), the left knee, tibia and 
ankle.  The veteran reported at that time that, in 1968, 
while on active duty, a dentist noted that he had a grainy 
deformity of his mandible.  An X-ray of his skull was 
reportedly taken with a subsequent diagnosis of Paget's 
disease.  The veteran also reported that his alkaline 
phosphatase had stayed elevated for years.

In an August 1996 statement, a private doctor noted that the 
veteran had been his patient since May 1991, and that the 
veteran had had a diagnosis of Paget's disease of the bone 
since August 1978.

The Board also notes that the veteran testified before a 
Travel Board Hearing in January 2003.  He reported that a 
military dentist noted a grainy area in the mandible and sent 
him to have X-rays of the head and hands.  He was not 
informed why the X-rays were taken but was informed that he 
would be all right.  In 1976, Paget's disease was reportedly 
first noted after the veteran sought treatment for an injured 
finger.  The veteran's spouse opined that the Paget's disease 
started during the veteran's active duty service.  The 
veteran testified that his cap size increased during active 
duty which he indicated was another sign of Paget's disease.

Per the June 2004 remand instructions, the veteran underwent 
a VA examination in December 2004 to evaluate his Paget's 
disease.  After reviewing the veteran's claims file and 
providing an examination, the examiner noted that the veteran 
had thickening of his anterior mandible and maxilla.  His 
left tibia was also bowed anteriorly and thickened and he 
also had prognathism.  Additionally, he could not fully close 
his left fist as his left index finger showed that his 
proximal phalanx was markedly thickened.  The examiner 
diagnosed the veteran with widespread Paget's disease of the 
bone that was proven beyond doubt in 1978.  

In a January 2005 addendum to this examination, the examiner 
indicated that it was as least as likely as not that the 
veteran's current Paget's disease of bone developed during 
his active duty service.  Additionally, the veteran's Paget's 
disease has continued to exist since his active duty.

In a July 2005 addendum, the examiner noted the review of the 
veteran's claims file.  Based on his review of a 1976 x-ray 
of the veteran's left finger, he opined that the veteran's 
Paget's disease began "in 1969 as the disease develops 
slowly."

In view of these opinions, based on a claims file review, 
there is competent evidence of a nexus between the veteran's 
current disorder and service.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Additionally, in the judgment of the Board, 
there is no other evidence of record of equal or greater 
weight suggesting the contrary.

Under these circumstances, it is the conclusion of the Board 
that the competent medical evidence of record supports the 
finding that the veteran's claimed Paget's disease was 
incurred in service.  Accordingly, service connection is 
warranted for this disorder, and the claim is thus granted in 
full.


ORDER


Service connection for Paget's disease is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


